Case 2:15-cv-05926-SJF-GRB Document 127 Filed 05/21/19 Page 1 of 2 PageID #: 2568
 Case 2:15-cv-05926-SJF-GRB Document 110-1 Filed 10/01/18 Page 1 of 2 PagelD #: 2351


                                                                                                FI LED
                                                                                            IN CLERK'S OFFICE
                          IN THE UNITED STATES DISTRICT COURT                         U.S. DISTRICT COURT E.D.N.Y
                         FOR THE EASTERN DISTRICT OF NEW YORK

      SHERAZ KHALID, SURESH PATEL and
                                                                                       *      MAY 2 1 2019    *
      MOHAMMED SALEH, Individually and on                                              LONG ISLAND OFFICE
      Behalf of All Others Similarly Situated,

                                       Plaintiffs,
                                                                  15 Civ. 5926 (SJF)(GRB)
      -against-


      DJ SHIRLEY 1 INC. d/b/a DUNKIN'
      DONUTS, DJ HOLBROOK INC. d/b/a
      DUNKIN' DONUTS, DJ SOUTHHOLD, INC.
      d/b/a DUNKIN' DOUNTS, SANJAY JAIN,
      NEERJA JAIN, and JOHN DOE CORPS. #1-
      13, Jointly and Severally,

                                       Defendants.


                      ORDER CERTIFYING PLAINTIFFS' NYLL WAGE NOTICE AND
                  SPREAD-OF-HOURS CLAIMS AS A RULE 23 CLASS ACTION

           The above-captioned matter came before the Court by Motion for Certification of

    Plaintiffs' New York Labor Law Claims as a Rule 23 Class Action, and the Court, having

    reviewed the said Motion and the proposed Notice of Pendency of Class Action,

           ORDERS that IT IS HEREBY ORDERED that:

           I.      Plaintiffs' New York Labor Law ("NYLL") claims for failure to provide wage

    notice and spread-of-hours pay are certified as a Rule 23(b)(3) class action on behalf of a class

    defined as: "all hourly employees who worked in excess of forty (40) hours in any workweek

    and/or worked a shift or split-shift in excess of ten (I 0) hours at any time from October 14, 2009

    through the present, for any Dunkin' Donuts or combination Dunkin' Donuts/Baskin

    Robbins/Nathan's location owned and/or operated by Sanjay Jain and/or Neerja Jain in New

    York" (the "Class") (the "Class"); and
Case 2:15-cv-05926-SJF-GRB Document 127 Filed 05/21/19 Page 2 of 2 PageID #: 2569
 case 2:15--cv-OS926-SJF-GRB Document 110-1 Filed 10/01/18 Page 2 of 2 PagelD #: 2352



           2.      Plaintiff's Sheraz Khalid, Mohammed Saleh and Suresh Patel are certifaed as class

    representatives for the Class; and
           3.      Pelton Graham LLC is appointed Class Counsel; and

           4.      The class action notice entitled "NOTICE OF PENDENCY OF CLASS

    ACTION,,. filed herewith as Docket Number 110-2 is hereby approved for mailing to tho Class;

    and

           S.      Defendants shall provide to Plaintiffs, within ton (10) days followin1 the date of

    this Order, tho names, addresses, phone numbers and email addresses of all potential class and

    subclass members tram on or after October 14, 2009 t o ~ -                                      is

    information shall be supplied digitally in one of the following fonnats: Microsoft Excel; or
    Microsoft Word.

           6.      Plaintiffs shall mail tho Notice of Pendency of Class Action to all potential class

    members no later than ten (10) days following Defendants' disclosure of tho contact infonnation

    for the Class members; and

           7.      Class members may exclude themselves from tho Class by sending a written

   request within thirty (30) days from mailing of the Notice of Pendency of Class Action to Class

   Counsel.



   It is SO ORDEUD this          z.lS('" day of   B"f
                                                           s/ Sandra J. Feuerstein

                                                  l lonorahlc Sandra J. F~rslcin
                                                  United        District .I




                                                    2
